                                                                                Case 3:07-cv-05944-JST Document 5362 Filed 11/08/18 Page 1 of 3




                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                              IN THE UNITED STATES DISTRICT COURT
                                                                          6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8     IN RE: CATHODE RAY TUBE (CRT)                      MDL No. 1917
                                                                                ANTITRUST LITIGATION                               Case No. 07-cv-5944-JST
                                                                          9
                                                                         10                                                        ORDER DENYING INDIRECT
                                                                                                                                   PURCHASER PLAINTIFFS’ MOTION
                               For the Northern District of California
United States District Court




                                                                         11                                                        PURSUANT TO FEDERAL RULE OF
                                                                                This Order Relates To:                             CIVIL PROCEDURE 62.1 FOR AN
                                                                         12                                                        INDICATIVE RULING ON THEIR
                                                                                ALL INDIRECT PURCHASER ACTIONS                     MOTION TO AMEND THE IPP FEE
                                                                         13                                                        ORDER AND AMEND THE PLAN OF
                                                                                                                                   DISTRIBUTION
                                                                         14
                                                                                                                                   Re: ECF No. 5335
                                                                         15
                                                                         16
                                                                                     Now before the Court is the Indirect Purchaser Plaintiffs’ motion pursuant to Federal Rule of
                                                                         17
                                                                              Civil Procedure 62.1 for an indicative ruling on their motion to amend the IPP fee order and amend
                                                                         18
                                                                              the plan of distribution. ECF No. 5335. The Court will deny the motion for the following reasons.
                                                                         19
                                                                                     First, with the benefit of hindsight, the Court now concludes that it erred in approving the
                                                                         20
                                                                              parties’ original settlement. Most fundamentally, the Court erred in approving the provision that
                                                                         21
                                                                              required class members in Massachusetts, Missouri, and New Hampshire (the “Omitted Repealer
                                                                         22
                                                                              States”) to release their claims without compensation. The fact that the claims were required to be
                                                                         23
                                                                              released meant they had value.
                                                                         24
                                                                                     Second, having now concluded that it erred in approving a settlement that provided no
                                                                         25
                                                                              recovery to class members in the Omitted Repealer States, the Court has concerns about the
                                                                         26
                                                                              adequacy of the counsel who negotiated that settlement or whether they may have faced a conflict of
                                                                         27
                                                                              interest. Lead Counsel had an obligation to vigorously represent class members in the Omitted
                                                                         28
                                                                              Repealer States. They told the Court when they presented the settlement, and they say now, that a
                                                                                  Case 3:07-cv-05944-JST Document 5362 Filed 11/08/18 Page 2 of 3




                                                                          1   no-recovery settlement was fair to those class members because their claims were worthless. On
                                                                          2   this ground they argue there is no conflict. That argument does not explain, however, how
                                                                          3   negotiating a release of those class members’ claims can be squared with the duty of zealous
                                                                          4   advocacy to all members of the class.
                                                                          5          At argument before the Ninth Circuit, counsel for the IPPs suggested that they needed to
                                                                          6   include a release of some class members’ claims to get compensation for other class members. ECF
                                                                          7   No. 5335-1 at 16 (“Then they go to negotiate, defendant’s [sic] [want] global peace, they want, even
                                                                          8   though the claims of those people in those three states are worthless, they still want a sign off that
                                                                          9   they won’t get any nuisance suits.”). While the Court acknowledges Lead Counsel’s efforts to
                                                                         10   obtain a favorable result for the majority of the class, pitting one set of clients’ claims against those
                               For the Northern District of California
United States District Court




                                                                         11   of another is a classic indication of a potential conflict of interest. Even now, Lead Counsel appears
                                                                         12   to be bargaining with the Court to reduce the perceived value of the claims of class members in the
                                                                         13   Omitted Repealer States.1 And regardless of whether the issue is framed as one of conflict of
                                                                         14   interest or adequacy of counsel, it requires further exploration and potentially the appointment of
                                                                         15   separate counsel.2 It may also suggest an adjustment to the fees awarded to Lead Counsel. These
                                                                         16   issues cannot be decided on the motion as currently framed.
                                                                         17          Third, it is not clear that the IPPs’ proposed amendments to the fee order and plan of
                                                                         18   distribution would cure all the problems with the current settlement. In fact, the Court is not
                                                                         19   convinced that all the potential problems with the proposed amended settlement have even been
                                                                         20   identified. The affected, proposed-to-be-newly-included class members in the Omitted Repealer
                                                                         21   States have not received notice, and they might identify additional problems with the settlement no
                                                                         22   party has yet discussed. Moreover, there appear to be other issues on appeal besides the lack of
                                                                         23   compensation to class members in the Omitted Repealer States. Lead Counsel acknowledge this
                                                                         24   when they contend that the proposed relief “will obviate [only] the primary issue on appeal.” ECF
                                                                         25
                                                                         26   1
                                                                                ECF No. 5356 at 8 (“Moreover, the situation for Class Members in the Three States is potentially
                                                                              even more dire, given that this Court has held that the statutes of limitations have run on their
                                                                         27   claims. On remand, a likely scenario would be that their claims would be dismissed with prejudice
                                                                         28   and Class Members in the Three States would receive nothing.”)
                                                                              2
                                                                                The Court emphasizes that it reaches no conclusion now about this issue.


                                                                                                                                  2
                                                                                Case 3:07-cv-05944-JST Document 5362 Filed 11/08/18 Page 3 of 3




                                                                          1   No. 5356 at 9 (emphasis added). If there are other issues to be decided on appeal, this Court would
                                                                          2   rather have them decided before considering an amended settlement or plan of distribution.
                                                                          3          Fourth, if class members in the Omitted Repealer States ultimately do receive a recovery
                                                                          4   from the IPP settlement, it will have resulted from the efforts of one or more objectors. Those
                                                                          5   objectors will then be entitled to apply for an award of attorneys’ fees. Rodriguez v. Disner, 688
                                                                          6   F.3d 645, 658 (9th Cir. 2012) (Attorneys for objectors who increase the fund or otherwise
                                                                          7   substantially benefit class members “may be entitled to attorneys’ fees from the fund created by
                                                                          8   class action litigation.”) Lead Counsel’s proposal to reduce their own attorneys’ fees to enhance the
                                                                          9   settlement fund makes no provision for how such an award would be funded.
                                                                         10          For these reasons, the IPPs’ motion is denied.
                               For the Northern District of California
United States District Court




                                                                         11          IT IS SO ORDERED.
                                                                         12   Dated: November 8, 2018
                                                                         13
                                                                                                                              ______________________________________
                                                                         14                                                                  JON S. TIGAR
                                                                         15                                                            United States District Judge

                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                                3
